Citation Nr: 9903335	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease, L4-5, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to November 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1994 from the Montgomery, 
Alabama, Regional Office (RO).  The issue on appeal concerns 
entitlement for an increased evaluation for service-connected 
degenerative disc disease at L4-5, which is rated as 20 
percent.  This appeal was previously remanded by the Board in 
January 1998.  


REMAND

This case was previously before the Board in January 1998.  
At that time, the Board remanded the case to the RO, in part, 
because the most recent VA medical examination did not 
adequately address the veteran's complaints of pain and 
functional impairment under the applicable criteria.  
Consequently, the veteran was provided with another VA 
medical examination.  The report of this examination has been 
associated with the claims folder.

In the January 1998 remand, it was also noted that a review 
of the record did not reveal whether the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, VA Compensation and Pension 
Service, for consideration of the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321.  The Board therefore indicated that the RO should 
make a determination as to the applicability of 38 C.F.R. 
§ 3.321(b)(1) to the appellant's claim for an increased 
evaluation for his back disorder.  It does not appear that 
this requested development has been completed.  Subsequent to 
the January 1998 remand, two supplemental statements of the 
case have been issued.  However, neither of the subsequent 
supplemental statements of the case, nor any other document 
included in the claims folder, demonstrate that the RO 
addressed the issue of an extraschedular evaluation as 
requested by the previous remand.
The Board also notes that the January 1998 remand required 
that if the decision in regard to the veteran's claim 
remained unfavorable, then the RO was directed to provide the 
veteran and his representative with a supplemental statement 
of the case to include "all applicable laws, regulations, 
and rating criteria."  This requested action also does not 
appear to have been completed. 

While the Board regrets the delay involved in remanding this 
case, as not all of the requested actions from the previous 
remand have been completed, this appeal must be remanded 
again in order to withstand scrutiny by the United States 
Court of Veterans Appeals (Court) and in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
case is REMANDED to the RO for the following action: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional private medical records 
pertaining to treatment for his low back 
disorder.  The RO should then obtain any 
records that have not already been 
associated with the claims folder.  The 
veteran should also be informed that he 
has the opportunity to submit any other 
additional evidence and arguments.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
October 1994, the date of the last such 
request.  

3.  Thereafter, and following any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue in appellate status, to include 
consideration of 38 C.F.R. §§ 3.321(b), 
and 4.40 and 4.45. 

4.  If the decision remains unfavorable, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case to include 38 C.F.R. 
§§ 3.321(b), 4.40 and 4.45, and afforded 
a reasonable period of time in which to 
respond.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action is 
required of the veteran until further notice is issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

